Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Compton Provides Mid-Year Reserve Update and Operations Review CALGARY, Aug. 27 /CNW/ - Compton Petroleum Corporation (TSX - CMT, NYSE - CMZ) previously announced a process to seek a buyer for all of the outstanding shares of the Company. In conjunction with this process, the Company has completed an update to its December 31, 2007 Reserve Report as at August 1, 2008 (Reserve Update). The parameters applied to the preparation of this Reserve Update as well as the summaries thereof are presented in this News Release. Additionally, this News Release includes June 30, 2008 proforma debt information reflecting certain transactions since that date and a review of recent field activities. Concurrent with this News Release, marketing efforts to conclude a corporate sale will commence. Interested parties are currently being invited to enter into a confidentiality agreement with the Company prior to accessing the Data Room which will open on September 8, 2008. The Company believes the information contained herein to be of material interest to investors in the context of the corporate sale process. AUGUST 1, 2 The August 1, 2008 Reserve Update is based upon the December 31, 2007 Reserve Report and was mechanically updated to August 1, 2008. The mechanical update incorporated the production forecasts and operating costs used in the December 31, 2007 Reserve Report giving effect to price forecasts in effect as of April 1, 2008 and the proposed new Alberta Crown Royalty regime. The mechanical update was then edited for the following: << - reserves assigned to wells drilled or recompleted to August 1, 2008 - drilling locations offsetting newly drilled or recompleted wells were reclassified from possible and probable reserves to proved reserves or from possible to probable reserves based upon production or test data, most particularly for the impact of projected horizontal well locations and multi-stage fracs in lieu of projected vertical well locations; the production forecast was adjusted in some cases - reserves associated with new lands added through acquisitions, farm- ins, Crown or freehold purchases - production for the first seven months of 2008 - reserves associated with the four properties sold in the third quarter of 2008 (as more fully described below) - reserves associated with any land expiries over the first seven months of 2008 - the forecasted on-stream dates of projected 2008 wells in the December 31, 2007 Reserve Report were revised to the actual dates or delayed to the currently anticipated on-stream dates; the production forecasts were not changed - the timing of some of the drilling locations and well tie-ins were updated together with estimated future development costs; the production forecasts were not changed - working interests and burdens were altered where appropriate - inconsistencies in gas-oil ratios and NGL yields were corrected where necessary >> The August 1, 2008 Reserve Update has been prepared by the Company's professional staff (supervised by a Qualified Reserves Evaluator) using the same methodology used by the Company's independent and internal evaluators in the preparation of the December 31, 2007 Reserve Report. The August 1, 2008 Reserve Update has been prepared in accordance with the regulatory standards set out in National Instrument 51-101 with the exception that the Company has not undertaken a detailed review of all of the properties included in the
